          Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                       )             Criminal No. 20-10119
 UNITED STATES OF AMERICA
                                       )
                                       )             Violations:
             V.
                                       )
                                       )             Count One: Distribution of and Possession with
 (1) TREVEL BREWSTER, a/k/a "TRU," and               Intent to Distribute Cocaine Base; Aiding and
                                       )
 (2) TIMMY HUNT,                                     Abetting
                                       )
                                       )             (21 U.S.C. § 841(a)(l); 18 U.S.C. § 2)
                Defendants
                                       )
                                       )             Count Two: Distribution of and Possession
                                       )             with Intent to Distribute Cocaine Base; Aiding
                                       )             and Abetting
                                       )             (21 U.S.C. § 841(a)(l); 18 U.S.C. § 2)
                                       )
                                       )             Count Three: Conspiracy to Distribute and to
                                       )             Possess with Intent to Distribute 28 Grams or
                                       )             More of Cocaine Base
                                       )             (21 U.S.C. §§ 846, 841(b)(l)(B)(iii))
                                       )
                                       )             Forfeiture Allegation:
                                       )             (21 u.s.c. § 853)
                                       )
                                       )

                                         INDICTMENT

                                         COUNT ONE
                     Distribution of and Possession with Intent to Distribute
                               Cocaine Base; Aiding and Abetting
                             (21 U.S.C. § 841(a)(l); 18 U.S.C. § 2)

  The Grand Jury charges:

       On or about February 26, 2020, in the District of Massachusetts, the defendants,

                         (1) TREVEL BREWSTER, a/k/a "TRU," and
                                   (2) TIMMY HUNT,

did knowingly and intentionally distribute and possess with intent to distribute a mixture and

substance containing a detectable amount of cocaine base, also known as crack cocaine, a Schedule
                                               1
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 2 of 7
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 3 of 7
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 4 of 7
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 5 of 7
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 6 of 7
Case 1:20-cr-10119-DJC Document 1 Filed 06/23/20 Page 7 of 7




                                 Dawn M. King 2:48pm
